Citation Nr: 0807287	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability 
and, if so, whether service connection should be granted for 
that claim

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
meningitis and, if so, whether service connection should be 
granted for that claim.

3.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a back disability and 
meningitis on the merits, and continued the veteran's prior 
non-compensable rating for hearing loss.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

In September 2007, the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  At this hearing, the 
veteran submitted new evidence, accompanied by a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).

In this decision, the Board grants the veteran's application 
to reopen the previously denied claims of entitlement to 
service connection for a back disability and meningitis.  
These reopened claims require additional development and are 
the subject of the remand appended to this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims for service connection for a back 
disability and meningitis were previously denied by the Board 
in a July 1987 decision.

2.  The July 1987 Board decision was not appealed.

3.  Relevant evidence submitted since the July 1987 Board 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claims.

4.  On September 12, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant, through his authorized representative, that he 
was withdrawing the appeal for a compensable rating for 
hearing loss.


CONCLUSIONS OF LAW

1.  The July 1987 Board Decision is final.  38 U.S.C.A. § 
4004(b) (1982); 38 C.F.R. § 19.104 (1987); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2. New and material evidence has been received to reopen the 
claims of entitlement to service connection for a back 
disability and meningitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  The criteria are met for withdrawal of the veteran's 
Substantive Appeal of his claim for a compensable rating for 
hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back disability and meningitis

Entitlement to service connection for a back disability and 
meningitis was previously denied by the Board in a decision 
dated in July 1987.  Service connection was denied because 
there was no evidence of that the veteran's back disability 
was related to service and no evidence that he suffered from 
any disability associated with meningitis.  Decisions of the 
Board are final, if not appealed.  38 U.S.C.A. § 4004(b) 
(1982); 38 C.F.R. § 19.104 (1987); currently 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007), and may be 
reopened only by the submission of new and material evidence.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2007).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence presented following the July 1987 Board decision 
includes clinical records associated with the veteran's 1971 
in-service treatment for meningitis.  In addition, VA 
outpatient records from September 2005 include a magnetic 
resonance imaging (MRI) report identifying the presence of 
bulging discs in the veteran's vertebrae.  In addition, the 
veteran testified that he had suffered from back pain since 
service as well as headaches and other disabilities that he 
associated with meningitis.  For the purposes of reopening 
his claim, this testimony is presumed to be credible.  While 
some of the clinical records are duplicative of service 
treatment records that were already in the veteran's claims 
file, the rest of the clinical records are new, as is the MRI 
report.  The evidence of in-service treatment for meningitis 
could, when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  It could possibly demonstrate a course of 
treatment and symptoms in-service that was more pronounced 
than contemplated by prior examiners and physicians.  The MRI 
report, addressing the veteran's back, also relates to an 
unestablished fact necessary to substantiate the claim.  It 
shows a current disability, as opposed to the "irregularity" 
noted in prior records.  Together, these records are not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial, and this evidence raises a 
reasonable possibility of substantiating the claims for 
service connection.  So, this evidence is both new and 
material with respect to the back disability and meningitis 
claims and the claim will be reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2006).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claims of service connection for a back disability 
and meningitis are being reopened, the merits of those issues 
must be addressed.  Before proceeding to the merits, further 
development is necessary, which will be addressed in the 
Remand portion of this decision.  

II.  Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal ("VA Form 
9") may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Withdrawal may be made by the claimant or his/her 
authorized representative, except that a representative may 
not withdraw an appeal filed by the claimant personally 
without his or her express written consent.  38 C.F.R. § 
20.204(c) (2004).

At the hearing that was held on September 12, 2007, prior to 
the promulgation of a decision by the Board, the veteran and 
his representative expressed the wish to withdraw the appeal 
as to the issue of entitlement to a compensable evaluation 
for hearing loss.  The transcript of the hearing has reduced 
this intention to writing.  VA regulation provides for the 
withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b) (2007); Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a veteran, it 
ceases to exist; it is no longer pending and it is not 
viable).

Because the veteran has clearly withdrawn this appeal and 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to the issue of 
entitlement to a compensable evaluation for hearing loss, the 
Board does not have jurisdiction to review the appeal.  
Consequently, a dismissal of the appeal is appropriate.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a back disability and meningitis is 
granted.

The appeal for a compensable rating for hearing loss is 
dismissed.

REMAND

At the September 2007 hearing, the veteran testified that he 
receives ongoing VA psychiatric treatment for headaches, 
which he believes are attributable to his in-service 
meningitis infection.  While outpatient records through March 
2007 are associated with the claims file, they do not address 
the veteran's headaches.  In compliance with the duty to 
assist, these ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Here, there is evidence in service of back injury and 
meningitis.  In addition, the veteran claims that his current 
back disabilities and headaches are somehow attributable to 
service, as a result of trauma or his meningitis infection.  
Consequently, the Board concludes that a remand is necessary 
in order to accord the veteran a VA examination, which 
includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and etiology of his claimed back and meningitis disabilities.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
any back or head disability.  In 
particular, the RO should make efforts to 
obtain records of psychiatric treatment 
from the Dallas VA Medical Center and 
Clinic dated from March 2007 to the 
present.

2.  The veteran should be scheduled for a 
thorough VA examination to ascertain the 
nature and etiology of his claimed back 
and meningitis disabilities.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder must be available to the 
examiner(s), and review of the pertinent 
evidence therein should be noted.  

The examiner(s) must express an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50 percent 
probability) that that the veteran has any 
meningitis residuals (to include, but not 
be limited to, memory problems or 
headaches), as a result of active service, 
including as a result of the veteran's 
documented August 1971 meningococcal 
infection.

Then, by separate examination if 
necessary, the examiner(s) must express an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
probability) that that the veteran has a 
current back disability as a result of 
active service, including as a result of 
any falls or trauma sustained therein.

Note: The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

Each examiner should provide supporting 
rationale including any citations or 
literature which supports the examiner's 
opinion.  The results proffered by the 
examiner must reference the complete 
claims folder and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be commented 
on by the examiner in the report.  It is 
requested that the results of each 
examination be typed and included in the 
claims folder for review.

4.  The RO should then re-adjudicate the 
claim for service connection for a back 
disability and meningitis.  If the claims 
are denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


